Citation Nr: 0919256	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 
1977.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.

The Board notes that the April 2005 statement of the case 
included five issues on appeal at that time.  The Veteran's 
July 2005 substantive appeal submission expressly limited his 
appeal to the two issues addressed in this Board decision, in 
addition to the issues of entitlement to service connection 
for hearing loss and tinnitus.  The claims involving hearing 
loss and tinnitus were subsequently granted by an RO rating 
decision dated in October 2005.


FINDINGS OF FACT

1.  The service entrance examination noted bilateral pes 
planus.

2.  Service treatment records, including an examination at 
service discharge, contain no evidence of an increase 
severity of bilateral pes planus, nor any manifestations or 
complaints of foot disability.

3.  The pre-existing bilateral pes planus did not undergo a 
permanent increase in severity during active service.

4.  The Veteran is not shown to have engaged in combat with 
the enemy.

5. The Veteran's claimed in-service stressors have not been 
corroborated to have occurred by official service records or 
any other credible supporting evidence.

6.  PTSD was not manifested during service, nor is any 
current PTSD shown to be causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral pes planus was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in August 2004 and March 2006.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  This included necessary notice specific to 
claims involving PTSD and the Veteran returned a PTSD 
questionnaire to the RO in March 2005.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

With regard to the question of whether the Veteran's 
bilateral pes planus was permanently aggravated during 
service, the Board finds that there is no need for a VA 
medical opinion in this case.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with a veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the Board finds that the evidence does not 
establish that any pertinent event, injury, or disease 
occurred in service concerning the Veteran's feet.  The 
service treatment records show that following his service-
entrance examination, the Veteran never reported any foot 
problems throughout service and he denied any history of foot 
problems at his service separation examination.  The Board 
also finds that the record does not reflect competent 
evidence showing a nexus or relationship between service and 
any current feature or aggravation of bilateral foot 
disability.  Thus, the evidence of record warrants the 
conclusion that an examination and/or opinion is not 
necessary with regard to the question of service connection 
for bilateral pes planus.  Simply stated, the standards of 
McLendon are not met with regard to this issue on appeal.

The Board also notes that the Veteran has not been provided 
with a VA psychiatric examination in connection with this 
appeal.  The Board declines to obtain a medical opinion with 
respect to the claim of service connection for PTSD because 
there are no verified in-service stressor events and no 
findings from a current psychiatric examination could serve 
to verify the occurrence of the Veteran's claimed stressors 
from service more than 30 years ago.  As discussed in more 
detail below, service connection for PTSD cannot be granted 
in this case without any verified in-service stressor events.  
This is true even accepting that the Veteran is currently 
diagnosed with PTSD.  The duty to assist is not invoked where 
'no reasonable possibility exists that such assistance would 
aid in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).  
Evidence of a current diagnosis of PTSD is contained in the 
VA treatment reports in the claims file, and this diagnosis 
is not a matter of controversy in this case.  Thus, no 
additional development regarding current medical evidence 
would serve any practical purpose to support the Veteran's 
claim at this time.

As to VA's duty to assist in verifying alleged PTSD stressor 
events, the Board notes that the RO obtained the Veteran's 
service personnel records, which are available for review in 
the claims-file.  The Veteran has clearly indicated, 
including during his October 2008 hearing testimony, that he 
is unable to provide reasonably specific dates of the 
purported stressors or the names of the victims or fellow 
service members that were involved in the alleged stressors.  
Unfortunately, the Veteran has never been able to tell the VA 
when his stressors occurred except for saying that one may 
have occurred at some time in 1976.  The Board notes that the 
United Stated Army and Joint Services Records Research Center 
(JSRRC) has notified the VA on a number of occasions that it 
can only undertake a search to verify a stressor if it has a 
three month window within which the alleged stressor 
occurred.  The Board must find that no useful purpose would 
be serviced by going to JSRRC with this information.  
Accordingly, adjudication of the claim of entitlement to 
service connection for PTSD may go forward without such a 
request.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) ("the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); Wood v. Derwinski, 1 
Vet. App. 190. 192 (1991); Olson v. Principi, 3 Vet. App. 
480, 483 (1992) ('the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.').  The Veteran has not otherwise presented details 
which may suggest a course of developing corroborating 
evidence.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the Veteran's appeal.

Pes Planus

Essentially, the Veteran claims entitlement to service 
connection for bilateral pes planus.  Specifically, he 
alleges that he incurred or aggravated pes planus during his 
active service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. § 3.303.  For a showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The provisions of 38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. 
§ 3.304(b) provide that a veteran is presumed to be in sound 
condition at service entrance except for defects found on the 
service entrance examination or where clear and unmistakable 
evidence demonstrates that disease or injury existed before 
service entrance and was not aggravated during service.  
Wagner v Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
When a preexisting condition is noted at service entrance, 
the presumption of soundness is not applicable and the claim 
is not for direct service incurrence, but for service-
connected aggravation.  Wagner, Id. at 1096.

Even in a claim for service connection based on aggravation 
of a preexisting disability, all three elements for service 
connection must be shown.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004); see also Maxson v. West, 12 
Vet. App. 453, 460 (1999) (noting that presumption of 
aggravation 'applies only to Caluza element 2' (incurrence or 
aggravation during service)), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Miller v. West, 11 Vet. App. 
345, 348 (1998) (reversing Board finding that presumption of 
soundness had been rebutted and remanding to determine 
whether that veteran currently had the same condition that 
led to service discharge).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

The Federal Circuit, in Wagner, also noted that '[o]n the 
other hand, if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under [38 U.S.C.A.] section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing 'that the increase in disability is due to 
the natural progress of the disease.'  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.'

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is 
denied but if the preponderance of the evidence supports of 
the claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

The Veteran's service treatment records are associated with 
the claims file.  Significantly, the December 1974 service 
entrance examination report clearly shows a noted diagnosis 
of "mild pes planus."  During the ensuing period of 
service, however, no other service treatment record suggests 
any symptoms, injury, or aggravation involving the foot.  
(The Board observes, in passing, that some service treatment 
records involve ankle injuries and the Board has reviewed 
these records carefully to determine that no suggestion of 
pertinent foot symptomatology is presented in such records.)  
The Veteran's December 1976 service separation examination 
contains no indication suggesting worsening of the Veteran's 
pes planus during service, and indeed, no pertinent 
abnormality or diagnosis involving the feet was noted at that 
time.  Further significantly, the Veteran's response on a 
medical history questionnaire associated with the separation 
examination expressly denied experiencing "foot trouble."  
The Veteran endorsed a history of several other symptom 
complaints, but expressly denied any history of "foot 
trouble."  This response, especially in light of the service 
treatment records as a whole, strongly suggests that the 
Veteran did not experience symptomatic manifestations of his 
bilateral pes planus during service.  In any event, the 
service treatment records as a whole provide no evidence 
which might serve as a basis for finding a foot injury or 
permanent aggravation of a foot disability during service.  
The Board finds this contemporaneous documentation of the 
Veteran's medical evaluations and symptom reports during 
service to be highly probative in this case.

The Veteran has not submitted any competent medical evidence 
indicating that the pre-existing pes planus was clinically 
aggravated during service beyond the natural course of the 
pathology.  The Board notes that while the Veteran was being 
evaluated for a back injury in 1986, private medical records 
show that a "mild cavus contour" was observed in the 
Veteran's feet, but no symptoms or diagnosis was indicated.  
Indeed, the Board's review of the claims-file otherwise 
reveals no evidence of post-service complaint or medical 
attention for any foot-specific disability at all, with the 
earliest post-service indication of pertinent complaint 
coming in the filing of this claim for benefits in August 
2004.  This lengthy period of over 27 years following service 
without contemporaneous suggestion of aggravated or disabling 
manifestations of foot disability weighs significantly 
against a finding of chronic aggravation of a foot disability 
during service, and thus weighs against this claim of service 
connection for bilateral foot disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's testimony, including at 
his October 2008 Board hearing, that he sought medical 
treatment for foot problems frequently during service and 
that he received private medical treatment for his feet 
following service.  However, service treatment records 
contain no contemporaneous indication of any in-service foot 
problems, and the Veteran has expressed that he is unable to 
recall any details of post-service treatment to support the 
development of additional evidence beyond what is currently 
of record.

While the Veteran is clearly of the opinion that his 
bilateral foot disability was aggravated by service, as a 
layperson the Veteran is not competent to offer an opinion 
that requires specialized training, such as the etiology or 
clinical status of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, the Board has considered the Veteran's 
testimony regarding his history of foot pain, including as 
presented in the March 2005 Notice of Disagreement, the July 
2005 Substantive Appeal, and October 2008 hearing testimony.  
However, the most probative evidence regarding the decisive 
questions of medical aggravation in this case, including the 
service treatment records with a separation medical 
examination report, weigh against the claim of entitlement to 
service connection.

In sum, the Board finds that the preponderance of the 
evidence is against finding chronic aggravation of the 
Veteran's pes planus during military service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran essentially contends that he has PTSD that is due 
to a stressful incident he was exposed to during service 
aboard a vessel in the Navy.  Service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that a claimed in- 
service stressful event actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in 'combat with 
the enemy,' as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that a veteran engaged in 
combat with the enemy and an alleged stressor is combat-
related, then a veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required providing that such testimony is found to be 
'satisfactory,' i.e., credible, and 'consistent with the 
circumstances, conditions, or hardships of service.'  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the VA determines that a veteran did not engage 
in combat with the enemy or that a veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, a veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates a veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

The Veteran is not shown to be entitled to the 3.304(f) 
presumption concerning testimony of combat incidents from 
veterans shown to have participated in combat.  The Veteran's 
service personnel records do not reflect any combat-specific 
decorations, and the evidence of record does not otherwise 
demonstrate that the Veteran engaged in combat with enemy 
forces.  Neither is service in or around Vietnam, in and of 
itself, sufficient to demonstrate participation in combat in 
the capacity contemplated by 38 C.F.R. § 3.304(f).  The fact 
that the Veteran does not benefit from the 3.304(f) 
presumption in this case only means that the Board cannot 
accept the Veteran's uncorroborated lay statements as 
sufficient evidence of the occurrence of a stressor event 
which is claimed to have caused PTSD.  The outcome of this 
case could be different if the Veteran provided evidence to 
corroborate an event which meets the applicable criteria and 
is determined by competent medical evidence to be a causal 
PTSD stressor resulting in a confirmed diagnosis of PTSD.  
The Board has no authority in this case to grant service 
connection for PTSD without a specific stressor event with 
verifying corroborating evidence.

The Veteran was furnished with a PTSD questionnaire in August 
2004 and was notified at that time of the information and 
evidence necessary to substantiate his claim.  The Veteran 
returned the questionnaire in March 2005.  The Board has 
reviewed this together with the Veteran's various statements 
of record to consider the Veteran's description of the 
alleged stressor event(s) in this case.

The Veteran has submitted a June 2004 private medical 
treatment report which shows that the Veteran described 
seeing "a buddy get blooded all to hell in a North 
Vietnamese attack ... as well as other incidents."  The Board 
observes that this report shows that the treating doctor 
diagnosed that Veteran with chronic PTSD.  The Board further 
notes the Veteran's statement attached to his March 2005 
Notice of Disagreement to the effect that he witnessed "a 
man killed [within] 20 ft of me ... cut up all over him by a 
reefer conveyer..."  The Veteran stated that this took place 
sometime in 1976 aboard the "USS Hunley."  In July 2005, 
the Veteran filed a Substantive Appeal with a statement that: 
"Seeing a soldier killed on ship (cut up) is only part of 
the stressor.  What we were carrying on ship was another.  
This of course was secret.  No one knows about the incidents 
(fights) on ship that were bad."

During the Veteran's October 2008 Board hearing, the Veteran 
testified: "I don't remember the exact day or the time or 
the year right now, because I've tried to put it all out of 
my mind, but I believe it might've been in '76 where I seen a 
kid get cut in two loading a reefer deck for supplies onboard 
a ship."  The Veteran described that "[s]omehow he fell 
into it and the reefer deck, kind of like blades on it, it 
cut him all to pieces and killed him."  The Veteran's 
representative commented that "all we can say about that is 
he's come up with some names that I'm going to try to get 
some help with looking, researching on the internet a little 
bit and see if we can't pin down a name or a time that this 
happened, and get some kind of proof."

The record was held open for a 30 day period, but at no point 
has the Veteran submitted any information identifying any 
name, any reasonably particular time, or any other 
information permitting a reasonably viable verification 
attempt of a claimed stressor event.  Thus, the Board is 
unable to discern sufficiently consistent and specific 
details of an identified stressor in the statements and 
evidence which are available in the claims file.  

The Veteran's service treatment records do not indicate, and 
the Veteran does not otherwise allege, any pertinent 
psychiatric treatment during service.  A service separation 
examination dated in December 1976 expressly shows that the 
Veteran was found to be psychiatrically 'normal' at that 
time.  This December 1976 finding considered the Veteran's 
report of symptoms in his medical history questionnaire at 
that time, which included express denials of any 'frequent 
trouble sleeping,' 'depression or excessive worry,' 'loss of 
memory,' or 'nervous trouble of any sort.'  There is 
otherwise no contemporaneous evidence suggesting PTSD 
symptoms during service.

The Board acknowledges and has considered that PTSD may first 
manifest some time following a stressor event and still be 
causally related to that stressor event.  However, as 
discussed below, the Veteran has not viably identified any 
in-service stressor event in this case which may be 
appropriately verified as having occurred.

The essential question in this case involves whether the 
Veteran has identified any specific stressor-event during 
service which may be objectively verifiable.  In this case, 
the Board finds that the Veteran has not identified any 
potential stressor event which can be verified based upon the 
information presented by the Veteran.  The Board notes that 
without any verified stressor event, a PTSD diagnosis cannot 
be sufficient to establish entitlement to service connection.

Unfortunately, the Veteran's statements do not present an 
account of a stressor-event which might be reasonably 
corroborated under the circumstances.  The Veteran has not 
identified the timing of any event with reasonable 
specificity, nor has he identified anyone else involved in or 
witness to a claimed stressor event.  The Veteran has 
suggested that the event may have taken place some time in 
1976, and his Board testimony made clear that he was unable 
to provide any greater specificity on the matter.  The Board 
notes that the JSRRC has notified the VA on a number of 
occasions that it can only undertake a search to verify a 
stressor if it has a three month window within which the 
alleged stressor occurred.  The Veteran has not otherwise 
presented details which may otherwise suggest a course of 
developing corroborating evidence.

The Board notes that the Veteran's service records have been 
reviewed in seeking corroboration of a pertinent event 
correlated to the Veteran's described stressors, but the 
records contain no indication of any such event.  The Board 
notes that none of the Veteran's service records, nor any 
other contemporaneous evidence of record, provides any 
information which might help to verify the occurrence of the 
Veteran's described stressor events.  As such, the VA is 
unable to initiate a viable search for corroborating evidence 
which might assist the Veteran.

The Board emphasizes that at least one potential specific 
stressor event must be corroborated in order for service 
connection for PTSD to be warranted.  The Board may not 
accept the Veteran's testimony in this case without objective 
verification, as the Veteran is not shown to be a combat 
veteran for the purposes of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f).

Service in Vietnam alone does not constitute a specific 
stressor for which service connection may be granted.  The 
Board emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a claim of 
service connection for PTSD.  A stressor must consist of a 
verified event during service. Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor event.  The Board understands the 
Veteran's testimony regarding a traumatic experience during 
service.  Nevertheless, no corroborating evidence has been 
presented to verify the occurrence of such an experience.  
The law simply does not offer any basis for granting service 
connection for PTSD without corroboration of a stressor event 
in this case.  The only evidence of in-service stressors are, 
however, contained in the Veteran's uncorroborated 
statements.  Consequently, absent probative supporting 
evidence to corroborate the occurrence of a specific 
stressor-event, an essential element for a grant of service 
connection for PTSD is not established.  In view of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  That benefit sought on appeal 
must, accordingly, be denied.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


